DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form. 
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Sean et al. (US 20130332479 A1) [Liu] in view of Mashiach; Li-Tal et al. (US 20160147893 A1) [Mashiach] in view of Kwok; Chung Tin et al. (US 20150169584 A1) [Kwok] in view of Sinha; Shakti Dhirendraji et al. (US 20160034466 A1) [Sinha] in view of KANJIRATHINKAL; ROSE CATHERINE et al. (US 20120331391 A1) [Rose].

	Regarding claims 1, 8 and 15, Liu discloses, a method for supporting identifying experts on arbitrary topics in an enterprise social network comprising: receiving, at a node of a social network application, a plurality of content (In general, innovative aspects of the subject matter described in this specification can be embodied in methods that include actions of receiving a search query, identifying a plurality of search results that are responsive to the search query, the plurality of search results including a plurality of items of digital content distributed using one or more social networking services, and determining that one or more terms provided in the search query is an active keyword and, in response: defining a first sub-set of items, the first sub-set of items including items of the plurality of items of digital content and being responsive to the active keyword, and providing items in the first sub-set of items for display as a discussion stream within search results ¶ [0003], [0004]. Also see ¶ [0011]-[0014]); 
storing, by the social network application, the plurality of content in a database associated with the social network application (In some implementations, when the query 110 is received at the search engine 130, the search engine 130 can identify web search results and social search results that are responsive to the query 110. In some examples, the search engine 130 includes an indexing engine 120 that indexes content found by the search system 114, such as documents (e.g., web pages, items distributed using one or more social networking services) found while crawling the Internet. The index database 122 can store index information for locating web content that can be provided in the search results. The active keyword database 124 can store information regarding one or more search terms that have been determined to be active keywords. In some examples, an active keyword can include a search term that has spiked in popularity over a pre-defined time period, and can be associated with an occurring or soon to be occurring event. In some examples, the item index database 126 can store index information for locating items of digital content that have been distributed using one or more social networking services (e.g., posts and/or status updates distributed using a social networking service) and that can be provided as social search results ¶ [0019]); 
indexing, by a search node of a search cluster, the plurality of content, resulting in an index of content, wherein the index of content includes a plurality of activity signals (In some implementations, when the query 110 is received at the search engine 130, the search engine 130 can identify web search results and social search results that are responsive to the query 110. In some examples, the search engine 130 includes an indexing engine 120 that indexes content found by the search system 114, such as documents (e.g., web pages, items distributed using one or more social networking services) found while crawling the Internet. The index database 122 can store index information for locating web content that can be provided in the search results. The active keyword database 124 can store information regarding one or more search terms that have been determined to be active keywords. In some examples, an active keyword can include a search term that has spiked in popularity over a pre-defined time period, and can be associated with an occurring or soon to be occurring event. In some examples, the item index database 126 can store index information for locating items of digital content that have been distributed using one or more social networking services (e.g., posts and/or status updates distributed using a social networking service) and that can be provided as social search results ¶ [0019]. The items 406a, 406b, 406c include user-generated content that is deemed to be relevant to the search query. In the depicted example, the search result 406a includes access controlled content provided as a post that is distributed using a social networking service ¶ [0037]. In some implementations, the social search results are updated in real-time in response to interaction of the searching user with the social search results. In some examples, and in response to the searching user interacting with an item of digital content and/or generating digital content using the content sharing interface, the social search results can be updated to reflect the interaction. For example, users can be identified as contacts of themselves within an underlying social networking service. Consequently, interactions of the searching user can be surfaced to the searching user in the social search results ¶ [0014]); 
receiving, at the search node, a request for a search for at least one expert on an arbitrary topic defined by a search term (In general, innovative aspects of the subject matter described in this specification can be embodied in methods that include actions of receiving a search query, identifying a plurality of search results that are responsive to the search query, the plurality of search results including a plurality of items of digital content distributed using one or more social networking services, and determining that one or more terms provided in the search query is an active keyword and, in response: defining a first sub-set of items, the first sub-set of items including items of the plurality of items of digital content and being responsive to the active keyword, and providing items in the first sub-set of items for display as a discussion stream within search results ¶ [0003], [0004], [0011]-[0016]);
searching, by the search node, the index of content for content matching the search term 	 resulting in a plurality of search results (The search system 114 can be implemented as, for example, one or more computer programs running on one or more computers in one or more locations that are coupled to each other through a network. In some implementations, the search system 114 includes an index database 122, an active keyword database 124, an item index database, and the search engine 130. The search system 114 responds to the query 110 by generating search results 128, which are transmitted through the network to the client 104 in a form that can be presented to the user 102 (e.g., as a search results user interface document (web page) displayed in a web browser running on the client 104) ¶ [0018]-[0019]. [0034]);
However Liu does not explicitly facilitate determining a text matching score for each of said plurality of search results by comparing text of each said plurality of search results with the search term; determining an activity score for each of said plurality of search results using the plurality of activity signals associated in the index with each of said plurality of search results; identifying an author for each of the plurality of search results; calculating an author relevance score for each identified author with respect to the arbitrary topic by combine the relevance scores for each of the plurality of search results of which said each identified author is an author; and providing a response to the request for search for at least one expert on the arbitrary topic, wherein the response comprises a list of identified authors ranked by author relevance score with respect to the arbitrary topic.
Mashiach discloses, determining a text matching score for each of said plurality of search results by comparing text of each said plurality of search results with the search term (In particular embodiments, an object score may be based at least in part on a relevance of the retrieved object to the search query or the particular topic. As an example and not by way of limitation, object scores may range from 0 to 100, where a score of 0 represents an object having little or minimal relevance to the search query, and a score of 100 represents an object with a high or maximum relevance to the search query. As another example and not by way of limitation, an object score may be based at least in part on a keyword match between the search query and the object so that an object with more keyword matches may have a higher object score ¶ [0063]. Also see ¶ [0042], [0043], [0050]);
determining an activity score for each of said plurality of search results using the plurality of activity signals associated in the index with each of said plurality of search results (an object score may be based at least in part on feedback received by the object or the popularity of the object (e.g., the number of comments or "likes" received by the object or the number of times the object has been viewed or shared with others) ¶ [0063]. Also see ¶ [0070]-[0072]);
identifying an author for each of the plurality of search results (The method further includes retrieving multiple objects of the online social network matching the search query, where one or more of the retrieved objects are associated with the first topic and are authored by at least one of the identified key -authors. The method also includes generating multiple search-results modules, each search-result module including references to one or more of the retrieved objects. At least one of the search-results modules is a key -authors-module that includes references to one or more of the retrieved objects associated with the first topic that are authored by at least one of the identified key –authors [Abstract], ¶ [0005]); 
calculating an author relevance score for each identified author with respect to the arbitrary topic [by summing the relevance scores for each of the plurality of search results of which said each identified author is an author] (Key-authors associated with a particular topic may be identified by crawling third-party systems (e.g., online indexes, databases, or news sources) to gather candidate key-author names associated with the topic. Additionally, key-authors may be identified by extracting candidate key-author names from objects in the online social network associated with the topic. In particular embodiments, an author-score may be determined for each identified key-author, where the author-score may be based at least in part on the relevance of the key-author to the topic. Objects by particular key -authors (e.g., posts by key-authors having an author-score above a particular threshold author-score) that are associated with the particular topic may be retrieved from the online social network. An object score for each of the retrieved objects may be determined, where the object score may be based at least in part on a relevance of the object to the search query or the topic 0182 [0006]. In particular embodiments, after identifying one or more key-authors associated with a particular topic, social-networking system 160 may determine an author-score for each identified key-author associated with the topic. In particular embodiments, an author-score for a key-author may be based at least in part on a relevance of the key-author to the topic. As an example and not by way of limitation, author-scores for key-authors associated with a particular topic may range from 0 to 100, where a score of 0 represents a key-author with little or minimal relevance to the topic, and a score of 100 represents a key-author with a high or maximum relevance to the topic. In particular embodiments, an author-score for a key-author associated with a particular topic may be based at least in part on a number of objects associated with the topic that have been authored by the key-author. As an example and not by way of limitation, a key-author who has authored more than 20 articles or posts on a particular topic may have a higher author-score than a key-author who has authored less than 10 articles or posts on the topic. In particular embodiments, an author-score for a key-author associated with a particular topic may be based at least in part on feedback received by the key -author or the popularity of the key-author. As an example and not by way of limitation, a key-author who has received more than 100 comments or "likes" on articles or posts associated with a particular topic may have a higher author-score than a key-author who has received less than 50 comments or "likes." In particular embodiments, an author-score may be based at least in part on a time or date associated with objects authored by a key-author. As an example and not by way of limitation, a key-author who has authored 10 objects within the past week may have a higher author-score than a key-author who has authored 10 objects over the past two months. Although this disclosure describes determining particular author-scores based on particular information associated with key-authors, this disclosure contemplates determining any suitable author-scores based on any suitable information associated with key-authors ¶ [0061]-[0065]); and 
providing a response to the request for search for at least one expert on the arbitrary topic, wherein the response comprises a list of identified authors ranked by author relevance score with respect to the arbitrary topic (In particular embodiments, after retrieving objects of the online social network matching a search query, social-networking system 160 may generate multiple search-results modules, where each search-results module may include references to one or more of the retrieved objects. As an example and not by way of limitation, the search-results modules may include one or more key-authors-modules (e.g., different modules for different types of key-authors), as well as a top-stories module, a news module, a people module, a photos module, a pages module, or a posts module. In particular embodiments, each search-results module may include one or more references organized in a list. As an example and not by way of limitation, a key-authors module may include a list of 5, 10, 20, or any suitable number of references to objects authored by one or more key-authors. In particular embodiments, a reference to an object may include one or more pieces of information used to provide a brief summary or overview of the object. As an example and not by way of limitation, a reference to an object authored by a key -author may include the name of the key -author, a thumbnail photo of the key -author, a brief summary of the object (e.g., a title, a phrase, or an introductory sentence from the object), or a time or date associated with the object ¶ [0064]. See ¶ [0061]-[0065]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because a Mashiach's system would have allowed Liu‘s to explicitly facilitate identifying an author for each of the plurality of search results; calculating an author relevance score for each identified author with respect to the arbitrary topic by combine the relevance scores for each of the plurality of search results of which said each identified author is an author; and providing a response to the request for search for at least one expert on the arbitrary topic, wherein the response comprises a list of identified authors ranked by author relevance score with respect to the arbitrary topic. The motivation to combine is apparent in the Liu’s reference, because there is a need for a targeted and more accurate search results in a social networking environment.
However, neither Liu nor Mashiach explicitly facilitate by summing the relevance scores for each of the plurality of search results of which said each identified author is an author.
Kwok discloses, by summing the relevance scores for each of the plurality of search results of which said each identified author is an author (In some embodiments, the determining the author score for a respective entity includes: determining a citation score for the respective entity, where the citation score corresponds to a frequency at which content associated with the respective entity is cited; determining an original author score for the respective entity, where the original author score corresponds to a percentage of content associated with the respective entity that is a first instance of the content in an index of known content; and combining the citation score and the original author score using a predetermined function to produce the author score ¶ [0054], [0067], [0081]. The re -ranking module 208 combines (1406) the citation score and the original author score using a predetermined function (e.g., simple summation of the citation score and the original author score, a weighted sum of the citation score and the original author score, multiplication of the citation score and the original author score, etc.) to produce the author score ¶ [0255]. In some embodiments, the content authored by an entity 105 is a blog post, a social network post, or a post in an on-line discussion thread. In some embodiments, the content authored by the entity 105 is any content that has been posted to a location accessible on the Internet such that it is readily ascertainable that the entity 105 posted the content ¶ [0162]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Kwok's system would have allowed Liu and Mashiach’s to facilitate by summing the relevance scores for each of the plurality of search results of which said each identified author is an author. The motivation to combine is apparent in the Liu and Mashiach’s reference, because it is desirable to rank the search results that correspond to documents that are associated with entities that are authors of original content higher than search results corresponding to documents that associated with entities that are not authors of original content even though the documents associated with entities that are not authors of original content have higher relevancy scores.
However neither one of Liu, Mashiach or Kwok explicitly facilitate calculating a relevance score for each of the plurality of search results using the of activity score and the text matching score determined for said each of the plurality of search results.
Sinha discloses, calculating a relevance score for each of the plurality of search results using the of activity score and the text matching score determined for said each of the plurality of search results (Moreover, both within the context of a social network and outside of the social network, search engines may obtain information related to past activities, behaviors, habits, likes, dislikes, and so on of their users and may utilize such information to improve the relevance of their search results ¶ [0015]. Activities by users of the social network 100, including past searches that have been conducted by the search module 108, may be logged as activities 118 in the activity and behavior database 114. Such activities may include search terms, interactions with search results and subsequent engagement with the subject of search results, scores assigned to such search terms, as disclosed herein, communication with others via the social network, engagement with content items posted on the social network, joining groups, following entities, and so forth ¶ [0022], [0034], [0051], [0066], [0083]. Also see Fig. 7).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sinha's system would have allowed Liu, Mashiach and Kwok’s to facilitate calculating a relevance score for each of the plurality of search results using the of activity score and the text matching score determined for said each of the plurality of search results. The motivation to combine is apparent in the Liu, Mashiach and Kwok’s reference, because there is a need to improve personalized searches using searcher features.
However neither one of Liu, Mashiach, Kwok or Sinha alone or in combination explicitly facilitate wherein the plurality of activity signals comprises an indication of whether a content resolved an issue.
Rose discloses, wherein the plurality of activity signals comprises an indication of whether a content resolved an issue (Upon reading the presented answers, the user 105 can feel that their question has been satisfactorily or unsatisfactorily resolved and provide feedback 128 the social media Q&A manager 110 with representative feedback of their satisfaction. The social media Q&A manager 110 can then propagate 130 the feedback to the appropriate social media data sources 115 ¶ [0027], [0058]. Also see see Figs. 3 and 3A).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Rose's system would have allowed Liu, Mashiach, Kwok and Sinha’s to facilitate wherein the plurality of activity signals comprises an indication of whether a content resolved an issue. The motivation to combine is apparent in the Liu, Mashiach, Kwok and Sinha’s reference, because there is a need to improve data management in social media sites to be able to assist with better knowledge sharing, such as a forums or question and answer (Q&A) sites.

Regarding claims 3, 10 and 17, the combination of Liu, Mashiach, Kwok, Sinha and Rose discloses, wherein calculating the relevance score for each of the plurality of search results comprises: summing the text matching score with the activity score (Kwok: In some embodiments, the determining the author score for a respective entity includes: determining a citation score for the respective entity, where the citation score corresponds to a frequency at which content associated with the respective entity is cited; determining an original author score for the respective entity, where the original author score corresponds to a percentage of content associated with the respective entity that is a first instance of the content in an index of known content; and combining the citation score and the original author score using a predetermined function to produce the author score ¶ [0054], [0067], [0081]. The re -ranking module 208 combines (1406) the citation score and the original author score using a predetermined function (e.g., simple summation of the citation score and the original author score, a weighted sum of the citation score and the original author score, multiplication of the citation score and the original author score, etc.) to produce the author score ¶ [0255]. In some embodiments, the content authored by an entity 105 is a blog post, a social network post, or a post in an on-line discussion thread. In some embodiments, the content authored by the entity 105 is any content that has been posted to a location accessible on the Internet such that it is readily ascertainable that the entity 105 posted the content ¶ [0162]).

Regarding claims 4, 11 and 18, the combination of Liu, Mashiach, Kwok, Sinha and Rose discloses, wherein calculating the relevance score for each of the plurality of search results comprises: applying an adjustable scaling factor to the activity score (Mashiach: In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof. As an example and not by way of limitation, a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time, such that more recent actions are more relevant when calculating the coefficient. The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based); and summing the text matching score with the activity score (Kwok: In some embodiments, the determining the author score for a respective entity includes: determining a citation score for the respective entity, where the citation score corresponds to a frequency at which content associated with the respective entity is cited; determining an original author score for the respective entity, where the original author score corresponds to a percentage of content associated with the respective entity that is a first instance of the content in an index of known content; and combining the citation score and the original author score using a predetermined function to produce the author score ¶ [0054], [0067], [0081]. The re -ranking module 208 combines (1406) the citation score and the original author score using a predetermined function (e.g., simple summation of the citation score and the original author score, a weighted sum of the citation score and the original author score, multiplication of the citation score and the original author score, etc.) to produce the author score ¶ [0255]. In some embodiments, the content authored by an entity 105 is a blog post, a social network post, or a post in an on-line discussion thread. In some embodiments, the content authored by the entity 105 is any content that has been posted to a location accessible on the Internet such that it is readily ascertainable that the entity 105 posted the content ¶ [0162]).

Regarding claims 5, 12 and 19, the combination of Liu, Mashiach, Kwok, Sinha and Rose discloses, wherein the plurality of activity signals further comprise at least two of: a number of likes, a number of downloads, a number of bookmarks, and an activity rank(Himel: In particular embodiments, the social-networking system may receive a trigger action from the first user of the online social network. The trigger action may comprise a post, a comment, a check-in, a like, share, or any other suitable user's action associated with the social-networking system. As an example, in response to the user's trigger action, the social-networking system may create an edge between the user node corresponding to the user and a second node in social graph. In response to the user's trigger action, the social-networking system may generate a plurality of reaction-cards based at least in part on the trigger action. Each reaction-card may be associated with a structured query referencing one or more of user node, concept node, and edge of the social graph. Furthermore, each reaction-card may comprise references to one or more second nodes of the plurality of second nodes, respectively, matching the structured query associated with the reaction-card. The social-networking system may calculate a reaction-card score for each reaction-card. As an example, the reaction-card score for each reaction-card may be based at least in part on a relevance of the structured query associated with the reaction-card to the trigger action. As another example, the reaction-card score for each reaction-card may be based on one or more user-engagement factors. In particular embodiments, the social-networking system may send, in response, to receiving the trigger action from the first user, each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user. The reaction-cards may offer particular benefits for the first user. As an example, it may inspire conversations with the people around the first user of the online social network. As another example, it may help the first user to discover where to go or what to do next in response to the first user's trigger action ¶ [0007]. Also see ¶ [0026], [0029]-[0031]).

Regarding claims 6, 13 and 20, the combination of Liu, Mashiach, Kwok, Sinha and Rose discloses, wherein the index of content further includes a plurality of security signals which comprise at least one of: a private thread tag, a private group tag, a membership tag, and a subscription tag (Mashiach: Crawling a third-party system may include identifying objects (e.g., posts, tags, articles, news stories, photographs, videos, or audio files) on the third-party system that include one or more particular text strings (e.g., a text string associated with a particular topic, such as for example "Nobel Peace Prize" or "peace prize") ¶ [0058], [0069], [0071], [0072]).

Regarding claims 7 and 14, the combination of Liu, Mashiach, Kwok, Sinha and Rose discloses, wherein the request for a search is associated with a searching entity, wherein the searching entity is associated with at least one security signal, the method further comprising: filtering the plurality of search results based on a comparison of the at least one security signal signals associated with the searching entity and the plurality of security signals included in the index of content (Liu: The items 406a, 406b, 406c include user-generated content that is deemed to be relevant to the search query. In the depicted example, the search result 406a includes access controlled content provided as a post that is distributed using a social networking service. For example, the author user "Jenny Q. Fan" generated the post and distributed the post to select users as a limited audience ¶ [0037]).


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mashiach in view of Kwok in view of Ayzenshtat; Mark et al. (US 20140304249 A1) [Ayzenshtat].

Regarding claims 2, 9 and 16, the combination of Liu, Mashiach, Kwok, Sinha and Rose teaches all the limitations of claim 1.
However neither one of Liu, Mashiach, Kwok, Sinha or Rose explicitly facilitates wherein the response comprises the list of authors in order of author relevance score but excludes the plurality of search results of content matching the search term.
Ayzenshtat discloses, wherein the response comprises the list of authors in order of author relevance score but excludes the plurality of search results of content matching the search term (An ordered list of top authors is presented to the user ¶ [0019]. After the initial weights of individual edges of the content /author graph have been calculated as author contributions, a weighted sum of such contributions made by an author to different related items may be calculated, where relevance counts of different related items may be regarded as weights. The resulting value may determine an overall contribution of an author to a search query. The resulting value for an author correlates with the cumulative expertise level of the author with respect to the subject area expressed by the query. Authors with top expertise levels may be recommended to the user as experts in a knowledge area represented by the initial query ¶ [0032]. FIG. 4 is a schematic illustration 400 of an expert list and accompanying explanations of expert rating. An expert list 410 includes three candidates, author 3, author 4, and author 1, with contact information 420 and a summary of ranking 430 for each expert (explicitly enumerated only for author 3) ¶ [0052]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ayzenshtat's system would have allowed Liu, Mashiach, Kwok, Sinha and Rose’s to facilitates wherein the response comprises the list of authors in order of author relevance score but excludes the plurality of search results of content matching the search term. The motivation to combine is apparent in the Liu, Mashiach, Kwok, Sinha and Rose’s reference, because it is desirable to develop efficient mechanisms for discovering subject area experts within companies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/8/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154